TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00057-CV


Appellants, Ashish Patel, Anverali Satani, Nazira Momin, Tahereh Rokhti, Minaz
Chamadia, and Vijay Lakshmi Yogi // Cross Appellants, Texas Department of Licensing
and Regulation; William H. Kuntz, Jr., in his official capacity, et. al.

v.

Appellees, Texas Department of Licensing and Regulation; William H. Kuntz, Jr., in his
official capacity, et al. // Cross Appellees, Ashish Patel, Anverali Satani, Nazira Momin,
Tahereh Rokhti, Minaz Chamadia, and Vijay Lakshmi Yogi 




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-09-004118, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R

PER CURIAM
		The parties have filed a joint motion to permit the parties to access sealed records. 
The clerk's record includes five documents sealed by the trial court and transmitted to this Court
under seal.  The trial court sealed the documents because they include specific contents of the State's
written examination for facialist specialty licensure.  Under the terms of the trial court's sealing
order, the parties' counsel may view the sealed documents either directly or through another
"qualified person."  We grant the parties' joint motion.  The parties' counsel or another
"qualified person," as that term is defined in the trial court's sealing order, are permitted access to
the sealed documents.		
Before Chief Justice Jones, Justices Puryear and Goodwin
Filed:   July 19, 2011